                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CALVIN PARKS,                              :
     Plaintiff,                            :
                                           :
        v.                                 :       CIVIL ACTION NO. 19-CV-2070
                                           :
CITY OF PHILADELPHIA, et al.,              :
     Defendants.                           :

                                          ORDER

              AND NOW, this 5th day of June, 2019, upon consideration of Plaintiff

Calvin Parks’s Motion to Proceed In Forma Pauperis (ECF Nos. 1, 6), his Prisoner

Trust Fund Account Statement (ECF Nos. 3, 7), and his pro se Complaint (ECF No. 2),

which raises claims under 42 U.S.C. § 1983, it is ORDERED that:

        1.    Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. §

1915.

        2.    Calvin Parks, #08-07829, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case.

The Court hereby directs the Warden of Montgomery County Correctional Facility or

other appropriate official to assess an initial filing fee of 20% of the greater of (a) the

average monthly deposits to Parks’s inmate account; or (b) the average monthly balance

in Parks’s inmate account for the six-month period immediately preceding the filing of

this case. The Warden or other appropriate official shall calculate, collect, and forward

the initial payment assessed pursuant to this Order to the Court with a reference to the

docket number for this case. In each succeeding month when the amount in Parks’s

inmate trust fund account exceeds $10.00, the Warden or other appropriate official
shall forward payments to the Clerk of Court equaling 20% of the preceding month’s

income credited to Parks’s inmate account until the fees are paid. Each payment shall

reference the docket number for this case.

      3.     The Clerk of Court is directed to SEND a copy of this order to the Warden

of Montgomery County Correctional Facility.

      4.     The Complaint is DEEMED filed.

      5.     The Complaint is DISMISSED with prejudice for the reasons stated in

the Court’s accompanying Memorandum.

      6.     The Clerk of Court shall mark this case CLOSED.

                                        BY THE COURT:


                                        /s/ Gerald J. Pappert
                                        GERALD J. PAPPERT, J.
